UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JOSE H. LOPEZ, JR.,

                      Plaintiff,
                                         MEMORANDUM & ORDER
          -against-                      19-CV-3596(JS)(AKT)

JUDGE RICHARD AMBRO, DISTRICT
ATTORNEY TIMOTHY SINI, CHIEF
CLERK FRANK TROPEA,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Jose H. Lopez, Jr., pro se
                    19-A-3094
                    Upstate Correctional Facility
                    309 Bare Hill Road
                    P.O. Box 2001
                    Malone, New York 12953

For Defendants:       No appearances.

SEYBERT, District Judge:

          By Memorandum and Order dated October 16, 2019 (the

“M&O,” D.E. 11), the Court granted the application of incarcerated

pro se plaintiff Jose H. Lopez, Jr. (“Plaintiff”) to proceed in

forma pauperis and dismissed his incomprehensible three (3) page

document entitled “Petition for Common Law Writ of Phohibition

[sic]” against Justice Richard Ambro, New York State Supreme Court,

Suffolk County (“Judge Ambro”), Suffolk County District Attorney

Timothy Sini (“D.A. Sini”), and Suffolk County Court Chief Clerk

Frank Tropea (“Tropea” and collectively, “Defendants”) which the

Court liberally construed as a Complaint brought pursuant to 28
U.S.C. § 1983 (“Section 1983”).

            Because the Complaint did not set forth a plausible claim

for relief and did not conform to the requirements set forth in

Federal   Rule    of   Civil    Procedure   8,   the   Court   dismissed    the

Complaint without prejudice and with leave to file an Amended

Complaint that complied with Rule 8 within thirty (30) days from

the date of the M&O.       Plaintiff was warned that “if the Amended

Complaint is not timely filed and/or fails to contain a short and

plain statement of the claim or if the allegations are not simple,

concise, and direct, the Court may dismiss this action with

prejudice.”       (M&O at 10-11.)       On November 14, 2019, Plaintiff

timely    filed   an   eleven    (11)   page   Amended   Complaint   with    an

additional forty-seven (47) pages of exhibits.                  (Am. Compl.,

D.E. 14.)

            For the reasons outlined below, because the Amended

Complaint does not conform to Rule 8’s requirement and does not

allege a plausible claim for relief, it is DISMISSED WITH PREJUDICE

pursuant to 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b).




                                        2
                        THE AMENDED COMPLAINT1

          Like   the     Complaint,   the   Amended   Complaint   is

incomprehensible.      Plaintiff identifies himself as “a trustee/

secured party by fact; not a strawman vessel in commerce, corporate

fiction, legal entity, ens legis, or transmitting utility,” (Am.

Compl. ¶ 1), and alleges that he “is not; a citizen within, surety

for, subject of, an officer of and does not owe allegiance, realty

bond, undertaking, obligation, duty, tax, impost, or tribute to

the “United States Corporation” (28 U.S.C. § 3002(15)(A) . . . .”

(Am. Compl. ¶ 2).      The first twelve paragraphs of the Amended

Complaint continue in this fashion and appear to describe and

identify Plaintiff and the United States.    At paragraph thirteen,

Plaintiff alleges that he

          is claiming to institute and maintain actions
          of any kind in the courts of this state while
          maintaining true domicile on the land of these
          United States, to take, hold and dispose of
          property either real, intangible or personal
          held in the name of the FOREIGN GRANTOR TRUST
          together with all derivation NAMES/Names and
          styles thereof, together with guarantee of
          pre-payment and exemption from taxes, tithes,
          and fees, together with re-conveying all
          actual assets rightfully belonging to the
          lawful holder in due course.



1
 Excerpts from the Amended Complaint are reproduced here exactly
as they appear in the original. Errors in spelling,
punctuation, and grammar have not been corrected or noted.


                                  3
(Am. Compl. ¶ 13.)   He continues:

          This is provided to all Territorial United
          States District and State and County courts,
          their officers, clerks, bailiffs, sheriffs,
          deputies, and employees and all municipal
          appointees including their DISTRICT, STATE,
          and   County   Courts,   their   OFFICERS   and
          EMPLOYEES; the vessels doing business as JOSE
          H. LOPEZ JR© together with all derivatives and
          permutations and punctuations of this name are
          not acting in any in any federal territorial
          or municipal capacity and have not knowingly
          or willingly acted in any such capacity since
          the day of nativity.     All vessels are duly
          claimed by the holder in due course and held
          under published Common Law Copyright since
          December 13, 2011.         These vessels are
          publishing that they are Foreign Sovereigns
          from the state of the United States of
          America, and that these above-named vessels
          are   owed   all   material   rights,   duties,
          exemptions,   insurances,    treaties,   bonds,
          agreements,     and    guarantees     including
          indemnity and full faith and credit and that
          these vessels are not subject to territorial
          or municipal United States law and are owed
          the Law of Peace, Department of Army Pamphlet
          27-161-1, from all Territorial and Municipal
          Officers and employees who otherwise have no
          permission to approach or address them. Any
          harm resulting from trespass upon these
          vessels or the use of fictitious names or
          titles related to them shall be subject to
          full commercial liability and penalties, 18
          USC 2333, 18 USC 1341 and 1342.

(Am. Compl. ¶ 14, at 7-8.)    The Amended Complaint continues in

this fashion and concludes at paragraph sixteen: “The case should

of been dismissed pursuant to Federal Rule of Civil Procedure

12(b)(1) lack of subject matter jurisdiction and Rule 12(b)(6)


                                 4
failure to state a claim upon which relief can be granted.”               (Am.

Compl. ¶ 16.)

          Plaintiff    has     annexed       to   the    Amended      Complaint

handwritten documents that reference “case # 650-18” and “case

# 1233-2018”    and   appear     to       challenge     the   state    court’s

jurisdiction to prosecute Plaintiff on state criminal charges.

(See Ex. A, D.E. 14-1; Ex. C, D.E. 14-3; Ex. D, D.E. 14-4.)

                               DISCUSSION

I.   Standard of Review

          Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from such relief.     See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).              The

Court is required to dismiss the action as soon as it makes such

a determination.

          Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.      See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197, 200 (2d Cir. 2004).     However, a complaint or amended complaint

must plead sufficient facts to “state a claim to relief that is

plausible on its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544,



                                      5
570, 127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).     “A claim

has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”       Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)

(citations omitted).    The plausibility standard requires “more

than a sheer possibility that a defendant has acted unlawfully.”

Id. at 678; accord Wilson v. Merrill Lynch & Co., 671 F.3d 120,

128 (2d Cir. 2011).    While “‘detailed factual allegations’” are

not required, “[a] pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action

will not do.’”   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 555).

II.   Rule 8 of the Federal Rules of Civil Procedure

           Pursuant to Rule 8(a)(2) of the Federal Rules of Civil

Procedure, a pleading must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.”     FED.

R. CIV. P. 8(a)(2); Swierkiewicz v. Sorema, N.A., 534 U.S. 506,

512, 122 S. Ct. 992, 152 L. Ed. 2d 1 (2002).   This short and plain

statement must be “sufficient to give the defendants fair notice

of what the plaintiff’s claim is and the grounds upon which it

rests.”    Jones v. Nat’l Commc’ns and Surveillance Networks, 266



                                 6
F. App’x 31, 32 (2d Cir. 2008) (internal quotation marks and

citations omitted) (unpublished opinion).             “The statement should

be plain because the principal function of pleadings under the

Federal Rules is to give the adverse party fair notice of the claim

asserted so as to enable him to answer and prepare for trial.”

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).                     “The

statement should be short because unnecessary prolixity in a

pleading places an unjustified burden on the court and the party

who must respond to it because they are forced to select the

relevant    material   from   a    mass   of   verbiage.”    Id.    (internal

quotation marks and citation omitted)).

            Under the now well-established Iqbal/Twombly standard,

a complaint satisfies Rule 8 only if it contains enough allegations

of fact to state a claim for relief that is “plausible on its

face.”     Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678.             This

“plausibility standard” is governed by “[t]wo working principles.”

Iqbal, 556 U.S. at 670, 678; accord Harris v. Mills, 572 F.3d 66,

71-72 (2d Cir. 2009).       First, although the Court must accept all

allegations    as   true,   this   “tenet”     is   “inapplicable   to   legal

conclusions;@ thus, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice,” Iqbal, 556 U.S. at 678; see also Twombly, 550 U.S. at



                                      7
555, 557 (a pleading that offers “labels and conclusion” or “naked

assertion[s]” devoid of “further factual enhancement” does not

satisfy Rule 8).    Second, only complaints that state a “plausible

claim for relief” can survive a motion to dismiss.      Iqbal, 556

U.S. at 679.       Determining whether a complaint does so is “a

context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.”     Id.; accord Harris,

572 F.3d at 72.

           Rule 8 of the Federal Rules of Civil Procedure also

requires that “[e]ach allegation must be simple, concise, and

direct.”   FED. R. CIV. P. 8(d)(1).    Indeed, pleadings must give

“‘fair notice of what the plaintiff’s claim is and the grounds

upon which it rests’” in order to enable the opposing party to

answer and prepare for trial, and to identify the nature of the

case.   Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 346, 125 S. Ct.

1627, 1643, 161 L. Ed. 2d 577 (2005) (quoting Conley v. Gibson,

335 U.S. 41, 47, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957), overruled in

part on other grounds by Twombly, 550 U.S. at 544)).

           “When a complaint does not comply with the requirement

that it be short and plain, the court has the power, on its own

initiative or in response to a motion by the defendant, to strike

any portions that are redundant or immaterial . . . or to dismiss



                                  8
the complaint.”    Salahuddin, 861 F.2d at 42; see also Shomo v.

State of N.Y., 374 F. App’x 180, 182 (2d Cir. 2010) (unpublished

opinion) (“a court has the power to dismiss a complaint that is

‘prolix’ or has a ‘surfeit of detail’).

            Here, as is readily apparent, and notwithstanding the

clear instruction provided by the Court to Plaintiff in the M&O,

Plaintiff’s Amended Complaint does not comport with the pleading

requirements of Rule 8.          Plaintiff’s submission is incoherent,

unintelligible, and is bereft of any facts in support of his

claims.   Nor does Plaintiff include any allegations of conduct of

inaction attributable to any of the Defendants. In fact, apart

from the caption, none of the Defendants are even mentioned in the

Amended Complaint.     Because the Amended Complaint does not include

“a short and plain statement of the claim showing that the pleader

is entitled to relief” pursuant to Rule 8, nor does it allege any

plausible    claims,   it   is     DISMISSED   pursuant   to   28   U.S.C.

§§ 1915(e)(2)(B), 1915A(b).

III. Leave to Further Amend the Complaint

            Although a pro se litigant should generally be given

leave to file an amended complaint, the Court declines to do so

here.   Because Plaintiff was already afforded an opportunity amend

his Complaint and he ignored the guidance provided in the M&O in



                                      9
filing the present Amended Complaint, further leave to amend would

be futile.        Moreover, although far from clear, insofar as the

Amended Complaint seeks to challenge on-going state court criminal

proceedings against him, such claims would likely be barred in

this Court by the Younger Abstention Doctrine, Younger v. Harris,

401 U.S. 37, 91 S Ct. 746, 27 L. Ed. 2d 669 (1971), and its progeny.

            Similarly, to the extent Plaintiff seeks to challenge a

state court conviction, his exclusive avenue to do so is by filing

a petition seeking a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254.     Such a petition has certain timeliness and exhaustion

requirements and the Court makes no determination as to whether

such a petition may be brought at this time.             The dismissal of

Plaintiff’s Amended Complaint is without prejudice to his properly

filing a petition seeking a writ of habeas corpus pursuant to 28

U.S.C. § 2254.

                                 CONCLUSION

            For the reasons set forth above, Plaintiff’s Amended

Complaint    is    DISMISSED   WITH    PREJUDICE   pursuant   to   28   U.S.C.

§§ 1915(e)(2)(B), 1915A(b).           This dismissal is without prejudice

to Plaintiff properly filing a petition seeking a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, if appropriate.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)



                                        10
that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order to the pro se Plaintiff, enter

judgment and mark this case CLOSED.



                                      SO ORDERED.


                                       /s/ JOANNA SEYBERT_____
                                      Joanna Seybert, U.S.D.J.

Dated: January   21 , 2020
       Central Islip, New York




                                 11
